Opinion by
White, P. J.
§ 101. Partner; liable as such, when. Where a person holds himself out as a partner of another, or suffers himself to be held out to the world as such, or so conducts himself in dealings with others as to create' the reasonable belief that he is such partner, he will be held *42liable as such a partner upon an indebtedness induced by the belief that he was such partner, although in fact he was not a partner.
January 26, 1881.
§102. Proof of liability as a partner. To prove a party’s liability as partner, it is competent to show any of his acts or declarations from which it might reasonably be concluded that he was such partner.
§ 103. General reputation, rumor, etc., not competent to prove a partnership. It is not competent to prove a partnership by general reputation, common rumor, or the opinion or belief of a witness founded on such hearsay testimony. [Abbott’s Trial Ev. 209.]
Reversed and remanded.